DETAILED ACTION

	This is a first Office action on the merits responsive to applicant’s original disclosure filed on 3/4/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 3/4/2021 is being considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“a first portion” of a bottom face (claim 1, line 2; claim 11);
“a second portion” of a bottom face (claim 1, line 2).
“31adjoining a first section and a second section of the deflector to each other to create a corner in the deflector complementary to a corner of the backing wall;
securing a first portion of the bottom face of the deflector between a first layer of the veneer and a second layer of the veneer to support the deflector in position between the 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,954,669 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention appear to be drawn to substantially the same invention as the claims of the reference patent, with the claims of the reference patent appearing to be narrower than the claims of the instant invention, and thus the claims of the reference patent encompass the scope of the claims of the instant invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the backing wall” (line 8) is indefinite because the limitation lacks antecedent basis in the claim. Note that a backing wall is not previously recited.

Claim 11, “the sealing member” (line 8) is indefinite because the limitation lacks antecedent basis in the claim. Note that a sealing member is not previously recited.
Claim 11, “the veneer” (two recitations) is indefinite because the limitation lacks antecedent basis. Note that the claim previously recites a veneer layer, and an exterior veneer, but not a veneer. Does applicant intend for the veneer layer, the exterior veneer and the veneer to refer to the same thing, or different/separate layers of veneer?
Claim 12, “a sealing member” is indefinite because claim 11 previously recites a sealing member and thus the limitation appears to be a double inclusion. Does applicant intend for the sealing member of claim 12 to be a different/additional sealing member than that of claim 11? See also claims 14 and 15.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gleeson et al. (US 20080104918) (‘Gleeson’)
Claim 1, Gleeson provides a deflector for sealing a grout space comprising:
a bottom face (53, 54, 55, 63; Fig. 7) having a first portion (55, 63; Fig. 7) and a second portion (53, 54, 55; Fig. 7);
a front face (61; Fig. 7) in operable connection to the bottom face (Fig. 7) and oriented at an angle thereto (Fig. 7), wherein the first portion of the bottom face extends forward of the front face (Fig. 7); and
a rear face 52 extending upwardly from the bottom face (Fig. 7) and oriented at an angle of approximately 90 degrees relative thereto (Fig. 7), wherein the rear face is adapted to be positioned parallel to the backing wall (note that the backing wall is not positively recited and thus not required, but that the rear face 52 is nonetheless adapted to be positioned parallel to a backing wall 1; Fig. 9);
the deflector being adapted to be installed between a backing wall 1 and an exterior veneer 2 with the first portion of the bottom face secured between a first layer and a second layer of the exterior veneer (note that the backing wall, the exterior veneer including the first layer and the second layer of the exterior veneer are not positively recited and thus not required, but that the deflector is capable of being installed between a backing wall and an exterior veneer with the first portion of the bottom face secured between a first layer and a second layer of the exterior veneer, and thus meets the claim as exceedingly broadly claimed).
Claim 2, Gleeson further provides wherein the deflector is adapted to be installed above a horizontal surface (floor) and not in contact therewith (Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Collins et al. (US 20170204602) (‘Collins’).
	Claim 1, Collins provides a deflector for sealing a grout space comprising:
a bottom face (602, 112, 621; Fig. 7) having a first portion 621 and a second portion 112;
a front face (130, 120; Fig. 7) in operable connection to the bottom face (Fig. 7) and oriented at an angle thereto (Fig. 7), wherein the first portion of the bottom face extends forward of the front face (Fig. 7); and
a rear face 604 extending upwardly from the bottom face (Fig. 7) and oriented at an angle of approximately 90 degrees relative thereto (Fig. 7), wherein the rear face is adapted to be positioned parallel to the backing wall (note that the backing wall is not positively recited and thus not required, but that the rear face 604 is nonetheless adapted to be positioned parallel to a backing wall; Fig. 7);
the deflector being adapted to be installed between a backing wall and an exterior veneer with the first portion of the bottom face secured between a first layer and a second layer of the exterior veneer (note that the backing wall, the exterior veneer 
In the event that applicant disagrees that the deflector is adapted to be installed between a backing wall and an exterior veneer with the first portion of the bottom face secured between a first layer and a second layer of the exterior veneer, the examiner notes that prior art Fig. 1 shows a deflector 22 being adapted to be installed between a backing wall and an exterior veneer with the first portion of the bottom face secured between a first layer and a second layer of the exterior veneer (Fig. 1). Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the deflector being adapted to be installed between a backing wall and an exterior veneer with the first portion of the bottom face secured between a first layer and a second layer of the exterior veneer, with the reasonable expectation of installing the deflector around a fenestration, using known techniques with no respective change in function.
Claim 2, Collins further teaches wherein the deflector is adapted to be installed above a horizontal surface and not in contact therewith (note that the horizontal surface is not positively recited and thus not required, but that nonetheless the deflector of Collins is installed over a horizontal such as a floor and thus meets the claim; Fig. 8).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 20170204602) (‘Collins’) in view of Collins et al. (US 20030230035) (‘Collins ‘035’).
Claim 3, Collins further teaches wherein the deflector is operable to direct water that has permeated the veneer layer away from the backing wall and out of one or more weep fabrics (col. 9, lines 28-32; Fig. 8). Collins does not teach one or more weep holes defined in the veneer layer. However, Collins ‘035 teaches wherein a deflector is operable to direct water that has permeated a veneer layer away from a backing wall and out of one or more weep holes defined in the veneer layer (Collins ‘035 [0037]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the deflector being operable to direct water that has permeated the veneer layer away from the backing wall and out of one or more weep holes defined in the veneer layer, with the reasonable expectation of preventing water build up by directing the water out of the cavity through the exterior veneer using known techniques with no respective change in function.  
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 20170204602) (‘Collins’) in view of Remmele (US 20160069071).
Claims 4-7, Collins teaches all the limitations of claim 1 as above, but is silent as to one or more pre-scored cut lines provided on at least one of the front face, the rear face, and the bottom face of the deflector, wherein the front face, the rear face, and the bottom face are reconfigurable to form a corner deflector by snapping off at least a portion of one or more of the front face, the rear face, and the bottom face of at least one section of the deflector along the one or more pre-scored cut lines, wherein the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Nerwin v. Erlichman, 168 USPQ 177, 179.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 20170204602) (‘Collins’) in view of Laska (US 5815986).
Claims 8-10, Collins teaches all the limitations of claim 1 as above, but is silent as to a sealing member positionable over the front face of the deflector, the sealing member extending in a first direction beyond a top edge of the front face, in a second direction forward of the front face above the first portion of the bottom face, and in a third direction beyond a forward edge of the first portion of the bottom face, wherein the sealing member further comprises: a flexible sheet of water impermeable material, wherein the sealing member further comprises: an adhesive layer operable to attach the sealing member to the deflector. However, Laska teaches a sealing member (Laska 26) positionable over a front face of a deflector (Laska 24), the sealing member extending in a first direction beyond a top edge of the front face (Laska Fig. 2), in a second direction .
Claims 11, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 20170204602) (‘Collins’) in view of Heid et al. (US 9845634) (‘Heid’) and further in view of Collins et al. (US 20030230035) (‘Collins ‘035’).
Claim 11, Collins teaches a method of sealing a grout space provided between a backing wall and a veneer layer, comprising:
placing a deflector (deflector collectively shown in Fig. 7) between a backing wall 612 and an exterior veneer of a building 614;

directing water that has permeated the veneer layer along the exterior face of the sealing member (312; see 112b rejection above) away from the backing wall and towards the veneer layer [0060]; and
draining the water out of the veneer layer via one or more weep fabric 200.
Collins does not teach removing at least a portion of one or more of a front face, a rear face, and a bottom face of the deflector along one or more pre-scored cut lines formed thereon; 31adjoining a first section and a second section of the deflector to each other to create a corner in the deflector complementary to a corner of the backing wall; and weep holes.
However, it is known in the art to remove portions of building construction materials along pre-scored cut lines and adjoin sections together that are complementary to corners. Heid teaches a method of reconfiguring a construction material (Heid 20) comprising removing at least a portion of one or more of a front face, a rear face, and a bottom face of the construction material along one or more pre-scored cut lines formed thereon (Heid col. 6, lines 62-67; col. 7, lines 1-9; Fig. 6); and 31adjoining a first section and a second section of the deflector to each other to create a corner in the deflector complementary to a corner of a backing wall (Heid col. 6, lines 62-67; col. 7, lines 1-9; Fig. 6). Therefore, it would have been obvious to one of ordinary In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Further, Collins ‘035 teaches wherein a deflector is operable to direct water that has permeated a veneer layer away from a backing wall and out of one or more weep holes defined in the veneer layer (Collins ‘035 [0037]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the deflector being operable to direct water that has permeated the veneer layer away from the backing wall and out of one or more weep holes defined in the veneer layer, with the reasonable expectation of preventing water build up by directing the water out of the cavity through the exterior veneer using known techniques with no respective change in function.
In the event that applicant disagrees that the embodiment of Fig. 7 of Collins teaches securing a first portion of the bottom face of the deflector between a first layer 
Claim 13, Collins further teaches wherein the first portion 621 of the bottom face of the deflector extends forward of the front face of the deflector (Fig. 7).
Claim 16, as modified above, the combination of Collins, Heid and Collins ‘035 teaches all the limitations of claim 11 as above, and further teaches wherein the removing at least a portion of one or more of the front face, the rear face, and the bottom face of the deflector further comprises: snapping off the at least a portion of one or more of the front face, the rear face, and the bottom face of the deflector along the pre-scored cut lines (Heid col. 6, lines 62-67; col. 7, lines 1-9; Fig. 6).
Claim 17, as modified above, the combination of Collins, Heid and Collins ‘035 teaches all the limitations of claim 11 as above, and further teaches wherein adjoining a first section and a second section of the deflector to each other to create a corner in the deflector further comprises: placing the first section of the deflector adjacent to a corner of the backing wall (Heid col. 7, lines 40-50; Fig. 8A); placing the second section of the deflector adjacent to the corner of the backing wall (Heid col. 7, lines 40-50; Fig. 8A); 
Claim 18, as modified above, the combination of Collins, Heid and Collins ‘035 teaches all the limitations of claim 17 as above, and further teaches sealing the first and second sections of the deflector together to be watertight (Heid col. 7, lines 40-50; Fig. 8A).
Claims 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 20170204602) (‘Collins’) in view of Heid et al. (US 9845634) (‘Heid’) and Collins et al. (US 20030230035) (‘Collins ‘035’) as above and further in view of Laska (US 5815986).
Claim 12, Collins, Heid and Collins ‘035 teach all the limitations of claim 11 as above. Collins further teaches a sealing member 312, but is silent as to extending the sealing member across at least a portion of the backing wall above the deflector and the at least a portion of the bottom face of the deflector. However, Laska teaches positioning a sealing member (Laska 26) over a deflector (Laska 24; Fig. 2); and extending the sealing member across at least a portion of a backing wall above the deflector and the at least a portion of the bottom face of the deflector (Laska Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the sealing member by positioning a sealing member over the deflector; and extending the sealing member across at least a portion of the backing wall above the deflector and the at least a portion of the bottom face of the deflector, 
Claim 14, Collins, Heid and Collins ‘035 teaches all the limitations of claim 13 as above. Collins further teaches a sealing member 312, but is silent as to securing the first portion of the bottom face of the deflector between the first layer of the veneer and the second layer of the veneer further comprising: placing a first layer of the veneer in position across from the backing wall; placing the deflector in position with the first portion of the bottom face on top of the first layer of the veneer; positioning a sealing member over the deflector; and placing a second layer of the veneer in position on top of the sealing member, the first portion of the bottom face, and the first layer of the veneer. However, Laska teaches securing a first portion of a bottom face of a deflector (Laska 24) between a first layer of the veneer (Laska layer of exterior veneer under 24; Fig. 2) and a second layer of the veneer (Laska layer of exterior veneer over 24; Fig. 2) further comprises: placing a first layer of the veneer (Laska layer of exterior veneer under 24; Fig. 2) in position across from the backing wall (Laska 32; Fig. 2); placing the deflector in position with the first portion of the bottom face on top of the first layer of the veneer (Laska Fig. 2); positioning a sealing member (Laska 26) over the deflector (Laska Fig. 2); and placing a second layer of the veneer in position on top of the sealing member, the first portion of the bottom face, and the first layer of the veneer (Laska layer of exterior veneer over 24; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try securing the first portion of the bottom face of the deflector between the first layer of the veneer and the second layer of the veneer further comprising: placing a first layer of the veneer in position across from the 
Claim 15, as modified above, the combination of Collins, Heid, Collins ‘035 and Laska teaches all the limitations of claim 14 as above, and further teaches wherein the first layer of the veneer is a first course of bricks (Laska first course of “bricks” col. 2, lines 35-45) and the second layer of the veneer is a second course of bricks (Laska second course of “bricks” col. 2, lines 35-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635